Citation Nr: 0519467	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-16 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the veteran was entitled to Chapter 30 educational 
assistance benefits for certain courses and credit hours 
certified for enrollment between August 1993 and July 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), which denied the benefit sought on 
appeal.  The RO in Honolulu, Hawaii presently has 
jurisdiction over the veteran's claims file.

This case was previously before the Board and, in September 
2001 and February 2003, it was remanded to the RO in order to 
afford the veteran a hearing on appeal.    

In April 2005, the veteran appeared at the Honolulu, Hawaii 
Regional Office and offered testimony in support of his claim 
before the undersigned Veterans Law Judge.  A transcript of 
the veteran's testimony has been associated with his claims 
file.  At this hearing additional evidence was submitted to 
the Board by the veteran along with a waiver of initial 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(c) (effective October 4, 2004).

The issue of whether the veteran is entitled to Chapter 30 
educational assistance benefits for courses and credit hours 
certified for enrollment between June and July 1995 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In its February 2003 remand the Board noted that in the RO's 
March 1999 letter, which notified the veteran that his 
education benefits had been adjusted, he was informed that an 
overpayment was created in his case.  The RO notified the 
veteran that if he wished to dispute the debt, he must 
request a waiver of the debt within 180 days from that 
letter.  As has been noted by the Board earlier, information 
in the file indicates that correspondence was received from 
the veteran in April 1999 and March 1999, which can be 
construed as a timely request for waiver of the debt.  The 
Board does not have jurisdiction over that issue at this 
time, and that matter is again referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  Twelve hours of coursework, Basic Algebra (MAT 110), 
Nutrition (NUT 150), Introduction to Probation and Parole (CJ 
165), and Samoan I (SAM 151) completed by the veteran at ASCC 
were not required for the veteran's program of education.

2.  Four hours of coursework Survey of Human Development (PSY 
250) completed by the veteran at ASCC were required for the 
veteran's program of education


CONCLUSIONS OF LAW

1.  The criteria for entitlement to the payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for 12 hours of coursework (MAT 110, NUT 
150, CJ 165, and SAM 151)  taken between August 1993 and July 
1995 have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. §§ 21.7120, 21.7122 (2004).

2.  The criteria for entitlement to the payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for 4 hours of coursework (PSY 250) taken 
between August 1993 and July 1995 have been met.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7120, 21.7122 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30 of Title 38. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice of duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal.").  In addition, as will be explained below, the 
Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal. Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive.)  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."

Because the law as mandated by statue, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable. 
Mason v. Principi, 16 Vet. App. 129 (2002).  As such no 
further action is required pursuant to the VCAA.


Background and Analysis

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  Currently he seeks to establish 
entitlement to educational assistance for five courses he 
enrolled in and satisfactorily completed at the American 
Samoa Community College (ASCC) between August 1993 and July 
1995.  In correspondence and testimony, the veteran stated 
that these courses were taken towards completion of his 
Bachelor of Arts degree in Elementary Education and were 
recommended to him by a "VA" counselor.

The applicable law provides that the VA will provide 
educational assistance to an eligible veteran who is pursuing 
an approved program of education. 38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110. VA will approve a program of education 
under Chapter 30, United States Code, if it meets the 
definition of a program of education under 38 C.F.R. § 
21.7020(b)(23) of this part, (2) it has an objective as 
described in 38 C.F.R. § 21.7020(b)(13) or (22) of this part, 
(3) the courses and subjects in the program are approved for 
VA training, and (4) the veteran is not already qualified for 
the objective of the program. 38 C.F.R. § 21.7110.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part. 38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120. A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution. 38 C.F.R. § 21.7020(b)(23).  A 
course of education offered by an educational institution 
generally must be approved by the appropriate State approving 
agency. 38 C.F.R. § 21.7220.  The term "educational 
institution" includes vocational school, business school, 
junior college, university, or training establishment. 38 
C.F.R. § 21.4200(a).

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency. 38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 
21.7122(a), 21.7220.  VA will not pay educational assistance 
for an enrollment in any course which is not part of a 
veteran's program of education unless the veteran is enrolled 
in refresher courses (including courses which will permit the 
veteran to update knowledge and skills or be instructed in 
the technological advances which have occurred in the 
veteran's field of employment), deficiency courses, or other 
preparatory or special education or training courses 
necessary to enable the veteran to pursue an approved program 
of education.  38 U.S.C.A. §§ 3002(3), 3034, 3452(b); 38 
C.F.R. § 21.7122(b).

In this case, Enrollment Certifications (VA Form 22-1999-1) 
certified by an official of ASCC on file show that the 
veteran: (1) from August 25, 1993 to December 15, 1993 was 
enrolled in coursework totaling 15 credit hours; (2) from 
January 18, 1994 to May 20, 1994 was enrolled in coursework 
totaling 12 credit hours; and (3) from August 23, 1994 to 
December 12, 1994 was enrolled in coursework totaling 12 
credit hours.

A VA remote compliance survey conducted at ASCC in February 
1999, reported that; (1) two 3 credit hour courses (MAT 110 
and NUT 150) taken by the veteran at ASCC from August 25, 
1993 to December 15, 1993 (Fall 1993) did not apply to his 
degree program, (2) one 4 credit hour course (PSY 250) taken 
by the veteran at ASCC from January 18, 1994 to May 20, 1994 
(Spring 1994) did not apply to his degree program, and (3) 
two 3 credit hour courses (CJ 165 and SAM 151) taken by the 
veteran at ASCC from August 23, 1994 to December 12, 1994 
(Fall 1994) did not apply to his degree program.  This survey 
additionally disclosed that while the veteran was certified 
and paid for 12 credits during the fall of 1993, he actually 
took 15 credits.  In the spring of 1994, he was certified and 
paid for 12 credits, which, apparently based on a dropped 
class, was reduced to 10 credits effective January 24, 1994.  
In the fall of 1994, he was certified and paid for 12 credits 
but was a "no show" for two credits.  

Adjustments made to the veteran's benefits based on a 
combination of reduced credit hours and the courses taken 
that did not apply to the veteran's degree program during the 
period from August 1993 to December 1994 created an 
overpayment of Chapter 30 educational benefits.

An official at the University of Hawaii, in a letter dated in 
April 2005, reported that the veteran earned a Bachelor of 
Elementary Education degree in May 2002.  She noted that as 
part of that degree the veteran had to fulfill specific 
course requirements to meet the general education core 
requirements and, for the most part, totaling 45 credits, 
these requirements were fulfilled by courses taken at ASCC.  
The courses taken by the veteran at ASCC, which fulfilled his 
education core requirements, were listed by this official and 
included PSY 250.  MAT 110, NUT 150, CJ 165 and SAM 151 were 
not so listed.  This official, however, further noted that 
the credits the veteran obtained for completing SAM 151 at 
ASCC were transferred and counted towards the total credits 
required for graduation from the University of Hawaii.

The veteran, in this case, took four courses, MAT 110, NUT 
150, CJ 165, and SAM 151, between August 1993 and December 
1994 at the ASCC that were not a part of a program of 
education as defined by applicable regulation.  See 38 C.F.R. 
§ 21.7020 (b)(23).  PSY 250 taken by the veteran in the 
spring of 1994 is, however, shown by the evidence of record 
to be part of his program of education.  In light of this, 
the Board finds that the veteran is not entitled to payment 
of educational assistance benefits under Chapter 30 for 12 
hours of course work (MAT 110, NUT 150, CJ 165, and SAM 151).  
He is however entitled to payment of educational benefits 
under Chapter 30 for the 4 hours of coursework associated 
with PSY 250.

The Board has reviewed the hearing testimony and the 
veteran's assertions concerning erroneous guidance provided 
to him in his course planning.  It is regrettable that the 
veteran received inaccurate advice regarding his program of 
education and eligibility for VA educational assistance 
benefits, but this does not create a legal right to benefits 
where such benefits are otherwise precluded by law.  Even 
though the veteran may have been incorrectly advised by 
school employees regarding his coursework, the Board is not 
authorized to award payments of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).

Based on the foregoing the Board finds that the veteran has 
failed to establish that he is eligible for payment of 
educational assistance benefits under Chapter 30 for 12 hours 
of coursework (MAT 101, NUT 150, CJ 165, and SAM 151) but 
eligible for such benefits for four hours of coursework (PSY 
250).  As the law is dispositive the veteran's claim, to the 
extent that it is denied, is based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).   


ORDER

Entitlement to Chapter 30 educational assistance benefits for 
twelve hours of coursework (MAT 110, NUT 150, CJ 165, and SAM 
151) completed by the veteran at ASCC between August 1993 and 
July 1995 is denied.

Entitlement to Chapter 30 educational assistance benefits for 
four hours of coursework (PSY 250) completed by the veteran 
at ASCC between August 1993 and July 1995 is granted.


REMAND

Chapter 30 educational assistance benefits were awarded to 
the veteran for his enrollment at ASCC for nine hours of 
coursework during the enrollment period from June 15, 1995 to 
July 21, 1995.  The veteran's enrollment certification, 
signed by a certifying official and dated in June 1995, is 
contained in the veteran's claims folder.  A February 1999 VA 
remote compliance survey noted that the veteran was certified 
for 9 credits for the Summer term at ASCC but that this term 
was not reported on the veteran's transcript.  At his hearing 
in April 2005, the veteran testified that he had attended 
classes at ASCC in the summer of 1995.  In view of the 
veteran's testimony, further development is required:

1.  The RO should contact the ASCC and 
request verification of the veteran's 
enrollment in the summer of 1995 and 
certification of the courses attended and 
completed during this term.

2.  Thereafter, the RO should review all 
the evidence of record and readjudicate 
its decision concerning whether the 
veteran is entitled to payments of 
benefits under the provisions of Chapter 
30, Title 38, United States Code, during 
the pursuit of his bachelor's degree in 
Elementary Education for the enrollment 
period June 15, 1995 to July 27, 1995 at 
ASCC.  If the decision remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  After 
a reasonable period of time in which to 
respond has been provided, the case 
should be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


